DETAILED ACTION
The following NON-FINAL Office Action is in response to application 17/476304 filed on 09/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.

Priority
Examiner has noted that the Applicant has claimed priority from the provisional applications (63/078637, 63/078645, 63/078628, 63/078619, 63/078631) filed on 09/15/2020.

Claim Objections
Claim 1-20 are objected to because of the following informalities:  
Claim 1 recites “wherein one or more packages are placed in at least some of the plurality of modules at a distribution center”. Examiner recommends Applicant amend the claim to recite “wherein one or more packages are placed in at least some of the plurality of compartments at a distribution center”. Dependent Claims 2-20 inherit the objection as they do not cure the independent claim’s deficiencies. 
Claim 3 recites “wherein each recipient is provided access in the form of a unique signal generated by a device registered to the recipient, which unique signal opens the appropriate compartment in the container”. Examiner recommends Applicant amend the claim to recite “wherein each recipient is provided access in the form of a unique signal generated by a device registered to the recipient, wherein the unique signal opens the appropriate compartment in the container”. Dependent Claims 4-7 inherit the objection as they do not cure claim 3’s deficiencies.
Appropriate correction is required.
Double Patenting
Claims 1 and 3 of the instant application are patentably indistinct from claim 1-2 of Application No. 17/476295. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Regarding co-pending application 17/476295 – Non-statutory Double Patenting
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/476295 in view of Javidan et al. (US2021/0256472). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-2 of 17/476295 recites the limitations of “a plurality of package storage modules, each module comprising an individually controlled access door on an external wall of the transport”, but does not recite “a plurality of containers each container having”. ‘295 recites “wherein the container is configured to be transported to multiple delivery destinations” but does not recite “transported between the distribution center and a pickup location”. ‘295 also does not recite “wherein, upon arrival at the pickup location, the container is parked; wherein recipients of the packages in the compartments of the container are notified of the arrival of the packages at the pickup location; and wherein each recipient is provided access to the compartment containing the package intended for that recipient”.
Javidan teaches “a plurality of containers each container having” (see Javidan figure 1 and para. 33 where the vehicle includes multiple lockers; figure 12 and para. 143-146 where there are multiple delivery vehicles each driving a separate delivery route); “transported between the distribution center and a pickup location” (see Javidan para. 91 and figure 7A where the delivery vehicle picks up items at the warehouse and delivers the item to the delivery location); “wherein, upon arrival at the pickup location, the container is parked” (see Javidan para. 86 where the delivery vehicle is parked at the delivery location; see also para. 132 and 138); “wherein recipients of the packages in the compartments of the container are notified of the arrival of the packages at the pickup location” (see Javidan para. 91 where the delivery vehicle transmits a delivery notification which indicates that the delivery vehicle has reached the delivery location to the user); and “wherein each recipient is provided access to the compartment containing the package intended for that recipient” (see Javidan para. 91 where the user proceeds to the delivery location to access their item from the locker of the delivery vehicle; para. 66; para. 105-114 where the user requests access to the delivery locker).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the method in claim 1-2 of application ‘295 to include Javidan with the motivation of increasing the efficiency of the delivery system as in Javidan para. 19 “Delivery vehicles and/or item delivery systems also may provide real-time tracking and notification to allow recipients to efficiently locate and access the delivery vehicle”. 
Instant Application 17/476304
Co-pending Application 17/476295
1. A system for delivering packages comprising: a plurality of containers, each container having a plurality of package storage compartments, each compartment comprising an individually controlled access door on an external wall of the container; wherein one or more packages are placed in at least some of the plurality of modules at a distribution center; wherein the container is configured to be transported between the distribution center and a pickup location; and wherein, upon arrival at the pickup location, the container is parked; wherein recipients of the packages in the compartments of the container are notified of the arrival of the packages at the pickup location; and wherein each recipient is provided access to the compartment containing the package intended for that recipient.
1. A container for delivering packages comprising: a plurality of package storage modules, each module comprising an individually controlled access door on an external wall of the transport; wherein one or more packages are placed in at least some of the plurality of modules at a distribution point; wherein the container is configured to be transported to multiple delivery destinations; and wherein, upon arrival at each delivery destination, the appropriate access door receives a signal to allow access to the package intended for that delivery destination.
3. The system of claim 1, wherein each recipient is provided access in the form of a unique signal generated by a device registered to the recipient, which unique signal opens the appropriate compartment in the container.
2. The container of claim 1, wherein the signal is provided by the package recipient.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 10-11, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Javidan et al. (US2021/0256472).

As per independent Claim 1, 
Javidan teaches a system for delivering packages (para. 19) comprising: 
a plurality of containers, each container having a plurality of package storage compartments (Examiner clarifying that the “vehicle” or the “body/locker module” within the vehicle (see para. 42-53) may serve as a container and the “locker” serves as the compartment; see Javidan figure 1 and para. 33 where the vehicle includes multiple lockers; figure 12 and para. 143-146 where there are multiple delivery vehicles each driving a separate delivery route)
each compartment comprising an individually controlled access door on an external wall of the container (see Javidan figure 1 and para. 33 where the vehicle includes multiple lockers; para. 35 and figure 2 where each locker may have a locker door and a locking/unlocking mechanism; see also para. 112 where after authenticating the recipient, the system opens the corresponding locker)
wherein one or more packages are placed in at least some of the plurality of modules at a distribution center (see Javidan para. 39 and 44 where items are loaded into the locker at warehouses or fulfillment centers)
wherein the container is configured to be transported between the distribution center and a pickup location (see Javidan para. 91 and figure 7A where the delivery vehicle picks up items at the warehouse and delivers the item to the delivery location)
and wherein, upon arrival at the pickup location, the container is parked (see Javidan para. 86 where the delivery vehicle is parked at the delivery location; see also para. 132 and 138)
wherein recipients of the packages in the compartments of the container are notified of the arrival of the packages at the pickup location (see Javidan para. 91 where the delivery vehicle transmits a delivery notification which indicates that the delivery vehicle has reached the delivery location to the user)
wherein each recipient is provided access to the compartment containing the package intended for that recipient (see Javidan para. 91 where the user proceeds to the delivery location to access their item from the locker of the delivery vehicle; para. 66; para. 105-114 where the user requests access to the delivery locker) 

As per dependent Claim 2, 
Javidan teaches the system of claim 1.
Javidan further teaches:
wherein each recipient is provided access in the form of an access code to be entered at the parked container, and wherein entry of the access code opens the door to the appropriate compartment of the container (para. 61 where the user may access the locker by providing passcode entry via a keypad; para. 105-114 and figure 8 where the user requests access to the locker, specifically para. 107 where the user may enter the passcode into the delivery vehicle’s external keypad and in para. 112 if the authentication process is successful, the appropriate locker associated with the request may be unlocked or opened to provide the recipient with access to the interior of the locker)

As per dependent Claim 3, 
Javidan teaches the system of claim 1.
Javidan further teaches:
wherein each recipient is provided access in the form of a unique signal generated by a device registered to the recipient, which unique signal opens the appropriate compartment in the container (para. 105-114 and figure 8 where the user requests access to the locker, specifically para. 106 where the recipient’s mobile device may transmit a request including data uniquely identifying the user/mobile device/data associated with the delivery request/data associated with the item and where the request may be transmitted to the delivery vehicle using NFC or Bluetooth and para. 112 if the authentication process is successful, the appropriate locker associated with the request may be unlocked or opened to provide the recipient with access to the interior of the locker)

As per dependent Claim 4, 
Javidan teaches the system of claim 3.
Javidan further teaches:
wherein the recipients are notified of the arrival of the packages and the unique signals are generated by operation of an app running on the device (para. 106 where the recipient’s mobile device may transmit a request including data uniquely identifying the user/mobile device/data associated with the delivery request/data associated with the item and where the request may be transmitted using NFC or Bluetooth and the user may “use mobile device 602 to transmit the request via a mobile application”; para. 91 and figure 7A where the delivery vehicle provides a delivery notification (notification that the delivery vehicle has reached the delivery destination) to the item delivery system which relays the delivery notification to the merchant system which relays the message to the user, “the example scenario of FIG. 7A may provide process efficiencies and convenience for the user 601 and the mobile device 602, by channeling all network communications through a single website or mobile application associated of the merchant system 604”; see also para. 92, 96 where the notification is provided through an application)

As per dependent Claim 6, 
Javidan teaches the system of claim 4. 
Javidan further teaches:
wherein the system detects when packages are picked up (see para. 34 and 39 where sensors detects package removal)
wherein the app is also used to provide a reminder to the recipients if the package is not picked up within a predetermined time after arrival at the pickup location (see para. 130 where the delivery vehicle arrives at the delivery location and may wait a predetermined amount of time for the user to retrieve their package and the system provides a notification (via alert on mobile application) to the user to pick up their package, pay for extra time to meet the vehicle, or instruct the vehicle to move to the user’s current location) 

As per dependent Claim 8, 
Javidan teaches the system of claim 1.
Javidan further teaches:
wherein each recipient is allowed to specify a convenient delivery date, and wherein the package is loaded on the appropriate container to arrive at the pickup location by that convenient delivery date (para. 91 and figure 7A where the recipient chooses a delivery time and the delivery vehicle picks up the items (from the warehouse) and delivers the items to the recipient location at the determined time and the recipient may access their items; see also para. 39 where when contents are loaded into lockers at warehouses, sensors are used to ensure that the proper contents are transported in the correct vehicle)

As per dependent Claim 10, 
The system of claim 1, 
Javidan teaches:
wherein the container comprises security features to protect the packages and recipients (see Javidan para. 21 “Security and privacy features integrated within…the individual lockers may allow recipients to inspect and accept/reject delivered items, as well as preventing unauthorized access and tampering”; see also para. 39 and 41)

As per dependent Claim 11, 
Javidan teaches the system of claim 1.
Javidan further teaches: 
further comprising a wireless communication system to facilitate monitoring and control of the container from a central station (see para. 40 where the delivery vehicle includes wireless network interfaces and transceivers to communicate with item delivery systems and mobile devices of users accessing the lockers)

As per dependent Claim 14, 
Javidan teaches the system of claim 1.
Javidan further teaches:
wherein the container is configured to be transported by a releasable mechanical attachment to a vehicle (Examiner noting that the body/locker module may server as a container; see Javidan para. 42-53 and figures 3A-3G for different embodiments of the delivery vehicle which may comprise a body/locker module and a drive module; see specifically para. 50 and figure 3E where the body module cassette can be inserted and removed from the vehicle drive assembly)

As per dependent Claim 15,
Javidan teaches the system of claim 14.
Javidan further teaches:
wherein the vehicle is an autonomous vehicle (see Javidan para. 33 the delivery vehicle may be an autonomous vehicle) 

As per dependent Claim 17, 
Javidan teaches the system of claim 1.
Javidan further teaches:
wherein the container comprises a motor and wheels that are used in transporting the container from the distribution center to the pickup location (see Javidan para. 42-53 and figures 3A-3G for different embodiments of the delivery vehicle which may comprise a body/locker module and a drive module; para. 49-50 and figures 3A-3G where the delivery vehicle comprises wheels; para. 45-46 and 76 where the drive module includes a motor; para. 86 where the delivery vehicle drives from the warehouse to the delivery location)

As per dependent Claim 18, 
Javidan teaches the system of claim 17.
Javidan further teaches:
wherein the container is autonomously driven at least part of the way to the pickup location (see Javidan para. 33 the delivery vehicle may be an autonomous vehicle; para. 86 where the delivery vehicle drives from the warehouse to the delivery location)

As per dependent Claim 20, 
Javidan teaches the system of claim 1.
Javidan further teaches:
further comprising at least one sensor for detecting when a package is removed from a compartment (see Javidan para. 39 and figure 2 where the locker includes one or more sensors which monitor the locker’s contents and verifies when items have been removed) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Javidan et al. (US2021/0256472) as applied to claim 4 above, further in view of Dixon et al. (US2017/0278063).
As per dependent Claim 5, 
Javidan teaches the system of claim 4.
Javidan further teaches:
wherein the device is a mobile phone (see Javidan para. 85 where the mobile device may be a mobile phone, laptop, tablet computer, smart watch, etc.)
Javidan does not explicitly teach wherein the device is a smart phone.
Dixon teaches:
wherein the device is a smart phone (see para. 103 where the application on the smartphone provides recipients with a delivery notification)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Javidan invention with the Dixon wherein the device is a smart phone since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of Dixon smart phone for the Javidan mobile phone. Both are mobile phones which provide notifications of delivery to the recipient; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Javidan et al. (US2021/0256472) as applied to claim 6 above, further in view of Morren et al. (US2018/0211346).
As per dependent Claim 7, 
Javidan teaches the system of claim 6. 
Javidan teaches a reminder (para. 130). Javidan does not teach wherein the reminder includes a warning that the package will be returned to the distribution center if not picked up by a predetermined day and time.
Morren teaches:
wherein the reminder includes a warning that the package will be returned to the distribution center if not picked up by a predetermined day and time (para. 16 and 56-60 where the user receives a notification that they have a limited time window to retrieve the item before it will be returned to a fulfillment center)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Javidan invention with the Morren wherein the reminder includes a warning that the package will be returned to the distribution center if not picked up by a predetermined day and time with the motivation of increasing the efficiency of the system as in para. 16 of Morren “the user may not be able to retrieve the item during the first time period and may request a change to a second time period… another item may be allowed to take the place of the item in the storage compartment until the second time period begins, so as to more fully utilize the available storage capacity of the pickup location”. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Javidan et al. (US2021/0256472) as applied to claim 1 above, further in view of Rotman et al. (US2018/0315002).
As per dependent Claim 9, 
Javidan teaches the system of claim 1.
Javidan does not explicitly teach wherein each recipient is allowed to schedule a single convenient delivery date for multiple packages. Javidan does suggest the teaching in para. 32 “delivery vehicle may be loaded with one or multiple items for delivery to one or more recipients at specified delivery times and locations”.
Rotman teaches:
wherein each recipient is allowed to schedule a single convenient delivery date for multiple packages (see Rotman para. 10-13 where in para. 13 the customer purchases a plurality of items and may select a coordinated delivery offer (CDO) where the items may be delivered in the afternoon on a particular date or simultaneous delivery of the items in multiple packages)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Javidan invention with the Rotman wherein each recipient is allowed to schedule a single convenient delivery date for multiple packages with the motivation of increasing efficiency of the delivery system (para. 11 of Rotman “offer delivery of the items simultaneously…delivery of the items combined into fewer packages”) and improving customer experience (para. 10 of Rotman “provide a superior experience for a customer…the customer will receive their items contemporaneously”). 

Claim 12-13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Javidan et al. (US2021/0256472) as applied to claim 1/11/17 above, further in view of Neeld (US2019/0044753).
As per dependent Claim 12, 
Javidan teaches the system of claim 11.
Javidan teaches a battery (see para. 51 and 76 where the battery powers the vehicle system). Javidan does not teach wherein the container further comprises a battery to power its controlled access features and the wireless communication system.
Neeld teaches:
wherein the container further comprises a battery to power its controlled access features and the wireless communication system (see para. 24 and 30 where the active container includes a battery and the battery is used to maintain any active systems of the container; para. 43 where the active container will use the battery as an internal power source if there is no external power source available; para. 60, 62-64 keypad which maintains access to the container and para. 49 where the active container may report attempts to access the container; para. 47-51 where the active container regularly exchanges data with remote systems using Bluetooth or Wi-Fi)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Javidan invention with the Neeld wherein the container further comprises a battery to power its controlled access features and the wireless communication system with the motivation of increasing the efficiency/security of the delivery system as in para. 49 active containers (powered by a battery) are able to “report attempts to access the container…report the status of one or more active systems”. 

As per dependent Claim 13, 
Javidan/Neeld teaches the system of claim 12.
Javidan does not teach, but Neeld teaches:
wherein the battery is charged at the distribution center (see para. 24-26 and 30 where the battery within the active container is charged at the warehouse)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Javidan invention with the Neeld wherein the battery is charged at the distribution center with the motivation of increasing convenience and efficiency as the battery is charged before the container is moved. See Neeld para. 30 “the active container may have its battery charged to full or near full capacity at its origin…when the active container is packed and begins its transit it will be using a battery for power to maintain any active systems”. 

As per dependent Claim 16, 
Javidan teaches the system of claim 1.
Javidan does not teach wherein the container is configured to be transported from the distribution center to an intermediate destination by a long-range transport and configured to be transported from the intermediate destination to the pickup location by a short-range vehicle.
Neeld teaches:
wherein the container is configured to be transported from the distribution center to an intermediate destination by a long-range transport and configured to be transported from the intermediate destination to the pickup location by a short-range vehicle (see para. 30 where the container is flown to another location by an airplane (long range transport) and then placed in a ground vehicle (short range vehicle) for delivery to a final destination) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Javidan invention with the Neeld wherein the container is configured to be transported from the distribution center to an intermediate destination by a long-range transport and configured to be transported from the intermediate destination to the pickup location by a short-range vehicle with the motivation of increasing efficiency of the delivery system as the Neeld modification would allow for the airplane to provide long-range transportation of the container which would transport the items faster. 

As per dependent Claim 19, 
Javidan teaches the system of claim 17.
Javidan further teaches:
configured to transport itself from the intermediate destination to the pickup location (see Javidan para. 91 and figure 7A where the delivery vehicle picks up items at the warehouse and delivers the item to the delivery location)
Javidan does not teach wherein the container is configured to be transported from the distribution center to an intermediate destination by a long-range transport.
Neeld teaches:
wherein the container is configured to be transported from the distribution center to an intermediate destination by a long-range transport (see para. 30 where the container is flown to a warehouse by an airplane) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Javidan invention with the Neeld wherein the container is configured to be transported from the distribution center to an intermediate destination by a long-range transport with the motivation of increasing efficiency of the delivery system as the Neeld modification would allow for the airplane to provide long-range transportation of the container which would transport the items faster. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bryant (US2021/0072767) teaches a host vehicle used to transport a delivery pod to an intermediate location. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628